The opinion of the court was delivered by
Baebett, J.
The question is, whether a justice of the peace has jurisdiction in replevin for goods and chattels unlawfully taken or detained of value not exceeding twenty dollars. Section 18 of chapter 31 of the General Statutes, “ on justices of the peace,” expressly gives such jurisdiction. Section 19 provides the mode of exercising it, in part by specific provision, and in part by reference to other parts of the same chapter, and to the chapter “ on replevin.” It is nevertheless insisted by the defendant that such jurisdiction does not exist; and the case of Glover v. Chase, 27 Vt. 533, in its application to the course of legislation upon the subject,, is relied on as settling the point. At the time that case arose the chapter of the statute “on justices of the peace,” gave them jurisdiction in all actions of a civil nature except actions for slanderous words, false imprisonment, replevin above the sum of seven dollars, &e. The corresponding section in the General Statutes says i‘replevin for goods and chattels.” The Compiled Statutes made no provision for replevin before justices of the peace except in case of cattle distrained. The act of 1853 gave jurisdiction and made provision for exercising it by justices in case of goods and chattels unlawfully taken or detained, when the value did not exceed twenty dollars. So the Compiled Statutes and *65that act of 1853 taken together gave justices jurisdiction, and provided for exercising it in cases both of cattle distrained, and of goods and chattels unlawfully taken or detained. It was when the provisions of the Compiled Statutes alone, on the subject of replevin, existed, that the case in the 27th arose. The General Statutes above cited embody in effect the provisions of the Compiled Statutes and the act of 1853, using the expression “replevin for goods and chattels when the sum does not exceed twenty dollars and thus it expressly gives the same jurisdiction that was given by the 20th section of chapter 29 of the Compiled Statutes, and by the 1st section of the act of 1853.
Section 19 of the'General Statutes is entirely new, giving all and more than was given by section 2 of the act of 1853 by way of provision for exercising jurisdiction by justices of the peace where goods and chattels were unlawfully taken or detained. There is, then, explicitly given by the General Statutes to justices of the peace jurisdiction in cases like the present, and ample provision is made for exercising it, thus supplying the very provisions for the lack of which in the Compiled Statutes the court held in the case in 27th Yt. supra, that justices had not jurisdiction in such eases.
The judgment dismissing the suit is reversed and the case remanded to the county court.